—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.) dated December 6, 2000, as, in effect, held their motion to dismiss the complaint in abeyance and directed a hearing to determine whether the plaintiff lacked the mental capacity to commence the action.
Ordered that the appeal is dismissed, with costs.
An order which directs a judicial hearing to aid in the disposition of a motion is not appealable as of right, since it does not affect a substantial right (see, CPLR 5701 [a] [2] [v]; Marine Midland Bank v Rashid, 259 AD2d 739; Matter of Town of *299Babylon v Taxpayer’s Recovery Corp., 240 AD2d 417; Bettino v Bettino, 112 AD2d 181), and in the instant case, leave to appeal has not been granted. McGinity, J. P., Luciano, Feuerstein and Prudenti, JJ., concur.